          Case 4:18-cv-00404-RP-RAW Document 4 Filed 12/04/18 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF IOWA
                                        CENTRAL DIVISION

MICHAEL WAYNE LINDGREN,                       ) CASE NO. 4:18-CV-00404-RP-RAW
                                              )
                 Plaintiff,                   )
                                              )
vs.                                           ) ORDER GRANTING
                                              ) EXTENSION OF TIME
STATE OF IOWA,                                )
                                              )
                 Defendant.                   )

         The Court directed Plaintiff Michael Wayne Lindgren to submit an amended and substituted

 complaint as well as the filing fee or a properly supported application to proceed in forma pauperis

 by not later than November 30, 2018. [2]

         Plaintiff requests an additional thirty days to submit an amended and substituted complaint

 and affidavits. [3].

         For good cause shown, the Court grants the motion. By not later than January 2, 2019,

 Plaintiff shall submit an amended and substituted complaint. The Court also grants Plaintiff to and

 including January 2, 2019, to submit either the filing fee or a properly supported application to

 proceed in forma pauperis. Failure to comply with the Court’s order will result in dismissal of

 Plaintiff’s case for failure to prosecute or comply with a court order. See Fed. R. Civ. P. 41(b);

 Norman v. Ark. Dep’t of Educ., 79 F.3d 748, 750 (8th Cir. 1996) (citing Link v. Wabash R.R. Co.,

 370 U.S. 626, 630-31 (1962)).

         IT IS SO ORDERED.

         DATED this 4th day of December, 2018.
